Citation Nr: 1531870	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-24 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a December 7, 1999 rating decision should be revised or reversed, based on clear and unmistakable error (CUE), with regard to the effective date of for the grant of service connection for postoperative residuals, pilonidal cystectomy.   

2.  Whether a December 7, 1999 rating decision should be revised or reversed, based on CUE, with regard to the initial disability rating assigned for postoperative residuals, pilonidal cystectomy.  

3.  Entitlement to an initial disability rating higher than 10 percent for postoperative residuals, pilonidal cystectomy.  

4.  Whether new and material evidence has been added to the record to reopen a claim of entitlement to service connection for a spine disability.  

5.  Entitlement to service connection for a (back) spine disability

6.  Entitlement to service connection for chronic coccydynia as secondary to service-connected postoperative residuals, pilonidal cystectomy.  

7.  Entitlement to service connection for sacroiliac weakness (to include limitation of motion and inability to sit properly) as secondary to service connected postoperative residuals of a pilonidal cystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. M


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 1991 and from May 1992 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 1999, February 2007, October 2007, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO, together with the Appeals Management Center, is the Agency of Original Jurisdiction (AOJ).  

In the December 1999 decision, the AOJ granted service connection for postoperative residuals, pilonidal cystectomy and assigned the initial disability rating.

In the February 2007 decision, the AOJ denied a claim for an increased rating for postoperative residuals, pilonidal cystectomy, and denied a request to revise the December 7, 1999 decision with regard to the initial disability rating assigned for postoperative residuals, pilonidal cystectomy based on CUE.  

In that decision, the AOJ discussed the Veteran's assertions of lower back discomfort.  From this discussion, and a certification of the appeal to the Board in an October 2009 VA Form 8 that identified the February 2007 decision and a July 2007 Statement of the Case (SOC), the Board concludes that the appeal as to the service connection for a spine disability arose from the February 2007 decision.  The Board is aware that this interpretation is a somewhat awkward one.  It is however, not prejudicial to the Veteran and is in keeping with the history of the case.  As explained later, this is not of particular significance because the claim pending at that time the Board finds to be one filed in May 1997.  

In the October 2007 decision, the AOJ denied entitlement to an earlier effective date for the grant of service connection for postoperative residuals, pilonidal cystectomy, and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a spine disability.  In the September 2009 decision, the RO denied service connection for chronic coccydynia and sacroiliac weakness.  

In October 2010, the Board remanded the CUE, increased rating, and new and material evidence issues to the AOJ for additional development.  The AOJ has since returned those issues to the Board.  The chronic coccydynia and sacroiliac weakness issues are before the Board for the first time.  

In May 2010, the Veteran and Mr. M. testified before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In January 2015, the Board sent a letter to the Veteran with a copy to her representative, informing her of her right to have a hearing with a VLJ who would participate in the adjudication of her appeal.  The letter informed her that if she wanted another hearing she should respond within 30 days and if she did not respond, the Board would assume that she did not want another hearing and proceed accordingly.  She did not respond so the Board will address the appeal without further delay.  

The issues of entitlement to service connection for a spine disability, chronic coccydynia, and sacroiliac weakness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The December 7, 1999 rating decision contained CUE with regard to the effective date for the grant of service connection for postoperative residuals, pilonidal cystectomy.  

2.  The December 7, 1999 rating decision did not contain CUE with regard to the initial disability rating assigned for postoperative residuals, pilonidal cystectomy.  

3.  The Veteran has had constant itching of the area of the pilonidal cystectomy since May 14, 1997, but has never had an unstable scar, ulceration, disfigurement, extensive exfoliation or encrusting, or systemic or nervous manifestations related to the pilonidal cyst or cystectomy.  

4.  The AOJ denied service connection for a spine disability in an unappealed December 1993 rating decision.

5.  Evidence added to the record since the December 1993 rating decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a spine disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for revising the December 7, 1999 rating decision based on CUE, with regard to the effective date for the grant of service connection for postoperative residuals, pilonidal cystectomy, have been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  

2.  The criteria for reversing or revising the December 7, 1999 rating decision based on CUE, with regard to the initial disability rating assigned for postoperative residuals, pilonidal cystectomy, have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  

3.  The criteria for an additional 30 percent rating, but no higher, have been met for postoperative residuals, pilonidal cystectomy, beginning on the date of grant of service connection for postoperative residuals, pilonidal cystectomy.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7803-06 (1999 & 2014).  

4.  The December 1993 rating decision, that denied service connection for a spine disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  

5.  The criteria for reopening a claim of entitlement to service connection for a spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

First, the Board provides general procedural and factual background that applies to the requests for revision based on CUE and, to an extent, the other issues decided in this decision.  Facts specific to rating the postoperative residuals, pilonidal cystectomy are provided in the section specifically addressed the rating issue on direct appeal.  Second, the Board addresses the finality of a December 27, 1993 AOJ decision.  Third, the Board provides a discussion as to the next relevant claim received after that 1993 decision.  Fourth, the Board discusses the finality of the December 7, 1999 decision.  Then the Board addresses whether there was CUE in the December 1999 decision related to the effective date assigned and then addresses whether there was CUE in the December 1999 decision as to the initial rating assigned.  The Board is aware that the discussion technically includes a discussion of the December 1993 decision and explains why a formal AOJ adjudication as to CUE in that decision is not necessary.  The facts include details that will assist the reader in understanding the Veteran's contentions and the Board's analysis.

      CUE - Procedural and Factual Background

Service treatment records document that the Veteran had an abnormal clinical evaluation of her spine upon entrance into active service in March 1991 and upon separation from active service in August 1993.  It is listed as scoliosis in 1991 and as an abnormal curvature in 1993.  On February 3, 1993, she sought treatment for a cyst on her lower back and pain present for two weeks.  Diagnosis was pilonidal cyst.  She was scheduled for surgery.  A report of medical history, completed by the Veteran in August 1993, includes her acknowledgement that she had recurrent back pain.  It also documents that she had removal of a pilonidal cyst during service.  

VA first received a claim of entitlement to disability compensation benefits from the Veteran in October 1993.  She claimed entitlement to service connection for "[b]ack problems which occurred before and after the removal of a pilinomial (sic) cyst."   The AOJ denied that claim in a December 1993 decision.  It explained that February 1993 service treatment records showed back pain as a symptom of a cyst on the lower back, the cyst was removed in April 1993, there was no further showing of back pain, and separation examination showed no recurrence of the cyst or residuals from its removal.  

In a letter stamped with the date January 7, 1994, the AOJ notified the Veteran of the decision and provided an enclosed VA Form 4107 that informed her of her procedural and appellate rights.  The letter was addressed to the same address that she listed on her October 1993 claim, including the part of the address for the building she specified, i.e. Bldg. 18.  She was not represented at that time, as shown by the rating decision and a VA Form 21-8947 Compensation and Pension Award that left the Power of Attorney (POA) section of the form blank.  

In that December 1993 decision, the AOJ granted service connection for a finger fracture and assigned a noncompensable disability rating.  

In May 14, 1997, the AOJ received from the Veteran a statement that she wanted to reopen the residuals of back surgery and finger claims and for service connection for disorders of both knees, both feet and heels, abdominal numbness, and bladder infections.  As to the residuals of the back surgery, the pertinent part of the statement received on May 14, 1997 was as follows:

[P]lease reopen my compensation claim for an increased rating on the following service-connected conditions:  RESIDUALS OF BACK SURGERY - performed 2/3/93 while on active duty.  I still experience moderate to severe back pain radiating to my right leg.  I also feel this rating should be higher because of the grotesque scar left by the surgery.  

In a July 23, 1997 letter, the AOJ informed the Veteran and her representative that the back claim would not be reopened absent submission of new and material evidence.  It informed her of the meaning of new and material evidence.  

The AOJ issued a decision in January 1998 that addressed the finger, abdominal numbness, bladder infections, knees, and feet and heels claims but did not mention the residuals of back surgery claim.  That decision indicated that the Veteran was represented.  

On February 2, 1998, VA received a statement from the Veteran in which she said she wanted to appeal the January 1998 AOJ decision and in which she listed six issues, including the pilonidal cyst issue.  She remarked that there were six issues at hand and only five were addressed.  She provided a statement addressing why she believed that the removal of the pilonidal cyst warranted service connection.  

In March 1998, the AOJ issued an SOC as to the five issues listed in the January 1998 decision.  

Private treatment records document that the Veteran had a second removal of the pilonidal cyst in August 1998 after reporting with symptoms of the cyst in July 1997.  That being said, she complained of pain in the area of the previous surgery for a pilonidal cyst in April 1997, as documented in Womack Army Medical Center Bragg Family Practice Center treatment notes.  

The AOJ granted service connection for postoperative residuals, pilonidal cystectomy in a December 7, 1999 decision and assigned a 10 percent rating effective February 2, 1998.  The rating decision indicated that jurisdiction was from a new claim received February 2, 1998.  It also informed the Veteran of her procedural and appellate rights in an enclosed VA form 4107.  The rating decision indicates that there was no POA; i.e., she was not represented at the time.  However, the VA Form 8947, Compensation and Pension Award, indicates that she was represented.  In December 15, 1999 letter notifying the Veteran of the December 7, 1999 decision, the AOJ informed her that payments would begin the first day of the month after she became entitled to the benefit, and, starting March 1, 1998, she was entitled to a monthly monetary payment.  

In that rating decision, the AOJ included the following, in the Reasons and Bases section:

This condition is evaluated as 10 percent disabling from February 2, 1998.  An evaluation of 10 percent is assigned for exfoliation, exudation, and itching involving an exposed surface or extensive area.  An evaluation of 10 percent is also assigned for a tender scar.  A higher evaluation of 30 percent is not warranted unless the record shows constant exudation or itching, extensive lesions, or marked disfigurement.

The disability description, a Diagnostic Code designation, and the rating, are listed on the second page of that decision as 7399-7806 postoperative residuals pilonidal cystectomy 10 percent from February 2, 1998.  

In a separate December 16, 1999 letter, the AOJ referred to the Veteran's pending appeal and stated that there was some confusion as to whether she wanted a hearing prior to forwarding the case to the Board.  A copy was provided to her representative.  In a statement received December 22, 1999, the Veteran stated that she said she was satisfied with the decision and /or rating that was given to her and did not want a hearing.  

In January 21, 2000, the Veteran stated that she was satisfied with the decision but had questions in that the decision showed a rating of 10 percent for the cyst and also showed a rating of 10 percent for a tender scar.  She asked if the combined rating should be 20 percent.  

In March 2000, the AOJ informed her that the rating assigned was a single 10 percent rating based on the scar.  The AOJ asked her to let it know within 60 days if she was satisfied with the decision and wanted to withdraw her appeal.  

In an August 2000 letter, which was within one year of the December 1999 decision, the Veteran questioned why she was not compensated when she filed her initial claim in September 1993, when she was separated from active service.  This document was thus received within one year of the mailing of the December 1999 rating decision.  

Next, is a March 2001 deferred rating decision to "set up" a notice of disagreement (NOD) on the effective date of grant of service connection for pilonidal cyst.  

In an April 2001 letter, the Veteran continued to question the effective date and rating assigned for the pilonidal cyst disability.  

The AOJ issued an SOC in February 2002 as to the effective date of grant of service connection for the pilonidal cyst disability.  It did not mention an appeal as to the initial disability rating assigned.  It included a copy to the Veteran's representative and informed the Veteran of her procedural and appellate rights.  There is no indication in the claims file that the Veteran completed her appeal by filing a VA Form 9 substantive appeal or its equivalent.  There is no more mention of the appeal so the Board concludes that the AOJ closed the appeal as to the effective date issue.  Still pending was her appeal as to the initial rating assigned.  

The next communication from the Veteran is a letter received in March 2004, in which she asserted entitlement to additional disability benefits due to complications from the removal of the cyst during service, essentially a claim for an increased rating.  The AOJ denied that claim in an October 2004 decision.  It notified her and her representative of that decision and of her procedural and appellate rights in a letter that same month.  

On March 30, 2006, the AOJ received an e-mail from the Veteran in which she stated that she wanted to speak to someone regarding her rating decision and requested that someone contact her by telephone.  

Next, is a March 31, 2006 Report of Contact documenting a telephone conversation between a VA employee and the Veteran.  The Report of Contact documents that the Veteran disagreed with the December 1999 rating decision because she believed that there should have been more than one rating assigned for the cystectomy residuals.  The employee informed the Veteran that the decision could no longer be appealed but that she could challenge the decision on the basis of the decision containing CUE.  The employee informed the Veteran that her telephone conversation would be accepted as a request for CUE in the December 1999 rating decision as to the rating assigned and, per the Veteran's request, a claim for in increased rating (to include separate ratings) for residuals of the cystectomy.  

In documents dated in April 2006, the Veteran's friend, "A.K-H" and her ex-spouse reported their observations of the Veteran's disability.  They referred to drainage, leakage, and packing necessary following the 1998 postservice cystectomy and the Veteran's pain and itching.  

In a February 2007 decision the AOJ denied the request for revision of the December 1999 decision, as to the rating assigned, based on CUE, and denied the increased rating claim.  Later that month, the AOJ received a statement from the Veteran in which she disagreed with the February 2007 decision as to both the CUE determination and the increased rating determination.  In her February 2007 disagreement she stated as follows (spelling corrected):  

The basis of my CUE claim was that the VA made an error in not writing a clear reasons and bases for my Dec 15, 1999 claim for disability.  The reasons and bases section of December 15, 1999 rating decision read as if I should have been granted a total disability of 30%.  The way this rating decision was written is clearly undebatable and reasonable minds could conclude that the previous decision was fatally flawed at the time it was made based on law that applied at that time.  I would like the Board of Veterans Appeals to review this case further, because there was clearly a mistake made in not granting me the percentage that was due to me at that time.  Especially, when medical evidence proves that the conditions existed.  I also did not want my conditions rated as a separate condition because the conditions existed at the same time; therefore the decision should be a combined decision based on the laws that existed at that time.  

She contended that the December 1999 decision contained CUE in that she should have been assigned a 10 percent disability rating for exfoliation, exudation or itching involving an exposed surface or extensive area and a separate 10 percent rating should have been assigned for a tender scar but she was only assigned a single 10 percent rating.  She explained that she should have received a rating of 20 or 30 percent.  

As to the increased ratings issue, she stated that her rating should be increased based on lower back pain and periodic drainage of the area.  She stated that she was never evaluated for limitation of motion and that the VA examiner did not examine the area thoroughly.  She stated that she was on antibiotics as treatment of a cyst and wanted to file a claim to receive compensation for a recurrent cyst and wanted an effective date of 1992.  

Also of record, and apparently submitted by the Veteran in February 2007 (although there is no date stamp on the documents) are a number of documents.  These include original statements and evidence submitted for the first time and copies of service treatment records and other documents previously of record.  These include a statement that she was found to have a spine condition when she entered military service, her belief that her service aggravated the spine condition and that this caused the cysts and low back pain and that she has a scar and recurrent back pain.  

In June 2007, the AOJ sent a letter to the Veteran informing her that it had received her claims for service connection for "any back condition" and her claim for an earlier effective date for service-connected postoperative residuals, pilonidal cystectomy.  

The AOJ issued an SOC as to the increased rating issue in July 2007, and provided notice to the Veteran with regard to completing her appeal to the Board by filing a Form 9.  In an October 2008 deferred rating decision, the AOJ explained that it had determined that a VA Form 9, dated August 21, 2007, was received at the AOJ within 60 days of the SOC.  

In an October 2007 rating decision, the AOJ denied service connection for a low back condition and for an earlier effective date for grant of service connection for postoperative residuals, pilonidal cyst.  The basis for denying the low back condition was that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for a low back disability.  The AOJ did not refer to CUE in that decision with regard to the effective date.

The next communication received at the AOJ from the Veteran were documents dated April 24, 2008.  These include a statement in which the Veteran claimed entitlement to a higher disability rating for the pilonidal cyst disability and service connection for a spine disability with pain shooting down her leg.  The documents also include an NOD with the October 2007 rating decision.  In a December 2008 rating decision, the RO again determined that it could not reopen the back claim.  

In May 2008, the Veteran's ex-spouse and a friend provided additional statements regarding her pilonidal cystectomy, these statements provide more detail but essentially provide the same information as the earlier statements.  That is, they refer to her pain but mainly address her condition soon after the 1998 surgery.

Of record is an October 2008 letter from the AOJ to the Veteran informing her that the AOJ had not been able to locate volume two of her claims file.  The letter is located in volume three of the claims file.  It is noted that volume two of the claims file is presently before the Board.  

In February 2009, VA received documents from the Veteran including one in which she reported that she had been diagnosed with chronic coccydynia, sciatica, degenerative disc disease of L5-S1, and right lower extremity neurological problems.  The RO denied service connection for chronic coccydynia, sacroiliac weakness, and sciatica in a September 2009 decision.  

In argument received in February 2009, the Veteran asserted that the first time she heard of the rating decision mailed to her on January 7, 1994 was when she received the rating decision dated in October 2007 and but for that 2007 decision she would never have known about the decision mailed to her January 7, 1994.  She contends that the January 7, 1994 mailing was to the incorrect address and she never received it.  She stated that she telephoned her representative in December 2008 and he informed her that the building designation in the address on the January 7, 1994 was "Building 16" and that this is incorrect, asserting that the correct designation was "Building 18."  

In an October 2009 VA Form 8, the AOJ certified the spine service connection and the postoperative residuals, pilonidal cystectomy increased rating issues to the Board.  On that VA Form 8, the AOJ indicated that the SOC was furnished in July 2007, apparently finding that the February 2007 decision denied service connection for a spine disability and the July 2007 SOC was in response to an NOD with that denial.  The Board held a hearing with the Veteran and Mr. "M" in May 2010.  In October 2010, the Board remanded the spine service connection, increased ratings, and CUE issues, as listed on the title page, to the AOJ for additional development.  It directed that the AOJ should furnish an SOC on the CUE issues, obtain updated VA treatment records, and provide a VA examination as to the rating issue.  In July 2014, the AOJ issued the SOC on the two CUE issues.  Later that month the Veteran filed a VA Form 9.

Of record is a November 2009 letter from the Veteran's VA treating physician, Dr. "G."  Dr. G. reported that the Veteran has pain in the area of previous surgeries for her pilonidal cyst, imaging studies show scar tissue, but there was no documented neuroma.  Dr. G. offered her opinion that the Veteran's chronic coccydina is likely due to nerve irritation from the previous surgeries.  Dr. G. stated that an MRI showed degenerative disc disease and it was Dr. G.'s opinion that this is due to the Veteran favoring the residuals of the pilonidal surgeries, resulting in twisting the lower spine.  She also opined that the Veteran's coccygeal pian is contributing to her right side sciatica.  

In a separate appeal stream, the Veteran disagreed with the September 2009 decision in February 2010, the AOJ provided an SOC as to service connection for coccydynia, sacroiliac weakness, and sciatica in June 2010, and the Veteran filed a VA Form 9 in in June 2010.  In a July 2014 rating decision, the AOJ granted service connection for weakness right lower leg, muscle group XIII, XIV and XV of the pelvic girdle/thigh (also claimed as sciatica and muscle atrophy of the right leg).  

      CUE - Analysis of Finality of the December 27, 1993 AOJ Decision

The Veteran's request for revision of the December 1999 decision can also be read as a request to reverse the December 1993 decision.  She has argued that the AOJ should have granted her initial claim for service connection filed in 1993 and that the AOJ erred by not providing an examination or providing notice as to how to substantiate her claim.  She has also argued that she was never informed of the December 1993 decision, an argument that goes to the finality of the decision.  In this subsection, the Board addresses the finality of the decision.  In the following subsections the Board addresses whether there was CUE in either the 1993 or 1999 decision.  

The Board is aware that the AOJ has not explicitly adjudicated a request for revision of the 1993 decision.  This is not prejudicial to the Veteran.  She has been clear in her arguments and it is clear from the July 2014 SOC that the AOJ took into consideration the entire history of the appeal when it denied revision or reversal of the December 1999 decision.  Remanding now for the AOJ to issue a decision specifically addressing the December 1993 decision would serve no useful purpose and would only unnecessarily delay this case.  Both the AOJ and the Veteran are aware of the arguments regarding the 1993 decision.  

First, the Board addresses the Veteran's argument that she was not informed of the December 1993 decision because it was sent to the incorrect address.  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.25, 20.1103 (2014).  An appeal of an AOJ decision to the Board is initiated by the filing of an NOD with the decision.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201 (2014).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105(b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c) (West 2014).  

If, the claimant files a timely NOD and the disagreement is not resolved, the AOJ must provide the claimant and his or her representative, if there is one, with an SOC.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.30 (2014).  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later. 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 20.302(b) (2014).  A substantive appeal consists of a properly completed VA Form 9 or a correspondence containing the necessary information. 38 C.F.R. § 20.200 (2014). If a claimant fails to respond after receipt of the SOC, the AOJ may close the case.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32 (2014). 

Once the AOJ closes the case for failure to complete the appeal to the Board, the AOJ decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §  20.1103. Absent the submission of new and material evidence, a claim that has been the subject of a final AOJ decision may not be reopened and allowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

If VA fails to provide the claimant with information or material critical to the appellate process, the one year appeal period does not begin to run.  See Cook v. Principi, 318 F.3d 1334, 1340 (2002).  

"There is a presumption of regularity under which it is presumed that government officials properly discharge their duties in good faith and in accordance with the law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  This presumption as to the mailing of notice is well established.  See Ashley v. Derwinski, 2 Vet. App. 308 (1992).  In order for the presumption to attach, VA must mail notice to the latest address of record. Id. at 309.  If the appellant submits clear evidence that VA's mailing practices are nor regular or that regular practices were not followed, then the presumption is rebutted and the burden shifts to VA to demonstrate that the notice was mailed.  Id.  Although the presumption may be rebutted by clear evidence to the contrary, testimony from the claimant or his or her representative, does not, standing alone, rise to the level of clear evidence.  Id.  While Ashley concerned the mailing of a Board decision, the same law applies to mailing of notice of an RO decision.  Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  

The Veteran is incorrect in her statement as to the address of the January 7, 1994 letter notifying her of the December 1993 denial of service connection for a spine disability due to the cyst.  The letter is contained in the claims file and the building designation is "Bldg. 18," not Bldg. 16 as alleged by the Veteran.  

The address matches the address that the Veteran listed in her October 1993 claim.

The address is correct and there is no indication that the letter was returned to VA by the U.S. Post Office.  There is no indication that the AOJ's mailing practices were not regular or that regular practices were not followed.  Her statement that she did not receive the notice is insufficient to rebut the presumption of regularity.  For these reasons, the Board concludes that she did receive proper notice of the decision and of her procedural and appellate rights.

There is no evidence that the Veteran filed a timely NOD with the 1993 decision.  No relevant evidence was received within the year of the mailing of the notice of the decision and of her procedural and appellate rights so it cannot be said that the submission of new and material evidence in the appeal period tolled the time period for filing an NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (explaining that when new and material evidence is received during the appeal period of an unappealed AOJ decision and such evidence is not considered by VA as part of the original claim, then the failure to file an NOD does not necessarily mean that the decision is final).

The decision, by its own terms, was a denial of service connection for residuals of a pilonidal cyst, to include a back disability.  It became final.  

      CUE - Analysis of Date of Claim Following the 1993 Final Decision

The claim for residuals of a back surgery received by the AOJ in May 1997 was not explicitly adjudicated in the January 1998 rating decision.  However, in her February 1998 statement, the Veteran stated that she wanted to appeal that determination and noted that the January 1998 decision only addressed five of the six claims that she had filed.  

The first question is what, if anything, did she claim in the May 1997 statement, as to a spine disability.  The statement could be viewed as an error on her part in incorrectly believing that service connection had been established for a spine disability.  This, apparently, was the AOJ's interpretation because it addressed the ring finger increased rating claim and the other service connection claims.  Under that view, there was no claim of entitlement to service connection for a spine disability or any residuals of the cyst, just a claim for an increased rating for a disability for which service connection had never been established.  It could not be viewed as a claim solely for a spine disability, whether an increase or otherwise, because she referred to the surgical scar.  

At that time, the AOJ had her service treatment records and the 1993 decision in its possession.  Considering those records in light of what the Veteran referred to, the May 1997 statement included a claim for VA benefits, to include establishing service connection, for any residuals of the cyst or cystectomy, including the scar and any spine disability.  

The second question is whether the January 1998 decision implicitly denied the claim for residuals of a back surgery.  In Ingram v. Nicholson, the Court explained that where an AOJ decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny the claim."  21 Vet. App. 232, 255 (2007).  In a later case, the Court provided factors for consideration in determining if a claim had been implicitly denied.  Those factors are as follows:  (1) The specificity of the claims or the relatedness of the claims; (2) the specificity of the adjudication, i.e., whether the adjudication alludes to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented.  Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010).  

Here, two factors are present, the claimant was represented and the claims were all filed at the same time.  However, the other two factors are more important in this case and lead to a result more consistent with the Court's explanation in Ingram.  The claims adjudicated had nothing to do with the cyst or cystectomy and the adjudication provided no allusion to the cyst or cystectomy related claim.  The decision did not put the Veteran on notice that the claim had been adjudicated.  It did not implicitly deny a claim of entitlement to service connection for a spine disability.

The date of claim for the 1999 decision was therefore May 14, 1997 and that claim remained pending until the adjudication in December 1999.  

      CUE - Analysis of Finality of the December 1999 Rating Decision

It is unclear why the AOJ sent the letter on December 16, 1999 regarding hearing options but given the date of that letter and the December 15, 1999 letter notifying the Veteran of the grant of service connection for the cyst residuals, the Board finds that the December 16, 1999 letter related only to the issues listed on the March 1998 SOC and did not involve an appeal of the December 1999 decision.  Her response on December 20, 1999 appears to have been addressing the December 1999 decision only.  This is the only logical conclusion because there was no rating assigned for any of the claims listed in the March 1998 SOC.  

VA must give "a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  A sympathetic reading of the January 12, 2000 statement is that this statement is an NOD with the initial rating assigned in the December 1999 decision.  This apparently was the AOJ's understanding also as the March 2000 letter asked the Veteran if she wanted to withdraw her appeal, and if she did not want to, then the appeal would continue.  There was never an SOC issued with regard to the rating assigned for the cyst residuals until the AOJ issued one in July 2007.  That SOC provided the Veteran with the regulations applicable to her post-operative residuals, pilonidal cystectomy and indicated that it considered the December 1999 decision, including all evidence cited.  It is the December 1999 decision that is on direct appeal with regard to the rating assigned.  Any error in notifying the Veteran's representative of the December 1999 decision, at the time of the decision, is harmless error and does not impact on the ratings issue because the Board finds that the appeal of that December 1999 decision, as to the rating issue, is currently before it.  

The AOJ did issue the SOC, in February 2002, as to the effective date of grant of service connection in the December 1999 decision.  It included notice as to how to complete the appeal and notified the Veteran's representative.  Thus any earlier failure to notify the representative of the December 1999 decision is harmless error and does not impact on this case.  The Veteran did not file a Form 9 or its equivalent within 60 days of that SOC and the AOJ closed the case.  Thus, the December 1999 decision became final as to the effective date of service connection for post-operative residuals, pilonidal cystectomy.  

Whether there was CUE in the December 1999 Decision with Regard to the Effective Date for Grant of Service Connection for Postoperative Residuals, Pilonidal Cystectomy

The Veteran contends that the effective date for the grant of service connection would be in 1992 or 1993 but for CUE in the December 1999 rating decision.  In her April 2001 statement, taken as a request for revision based on CUE, the only error she alleged is that she should have been provided with a VA examination in conjunction with her initial claim filed in October 1993.  In her VA Form 9 she alleged that she did not receive notice of the December 1993 decision.  That is not the basis for a CUE revision but rather is an argument that the decision did not become final.  The Board explained has already explained its finding that she was provided notice of the decision.  In that Form 9, she also contends that the AOJ had failed to provide her with the information or evidence not of record that was necessary to substantiate the claim of entitlement to service connection for residuals of a pilonidal cystectomy.  These contentions, even if true, are not a basis for CUE.  

A decision by the AOJ is subject to revision on the grounds of CUE.  38 U.S.C.A. § 7109A (West 2014); 38 C.F.R. § 3.105 (2014).  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7109A (West 2014).  For the purposes of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7109(b), 38 C.F.R. § 3.105(a)  

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In Evans v. McDonald, the Court defined CUE, as follows:

Clear and unmistakable error is established when the following conditions are met: First, either (1) the correct facts in the record were not before the adjudicator, or (2) the statutory or regulatory provisions in existence at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Hillyard v. Shinseki, 24 Vet.App. 343, 349 (2011).  Finally, the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Russell, 3 Vet. App. at 313-14; see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell); see also King v. Shinseki, 26 Vet. App. 433, 442 (2014) ("Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging [CUE] to succeed.  The governing law requires that the error be 'undebatable' and that the commission of the alleged error must have 'manifestly changed the outcome' of the decision." (citing Russell, 3 Vet. App. at 313-14)).

27 Vet. App. 180, 185 (2014).  

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

In Cook v. Principi, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) rejected the argument that a breach of the duty to assist could form the basis for a CUE claim because such an argument led only to the conclusion that the record was incomplete, not that the decision was incorrect.  318 F.3d. 1334, 1346 (Fed. Cir. 2004).  

Even if VA had a duty to provide the Veteran with an examination in response to the 1993 claim, the fact that no examination was provided cannot be CUE because the lack of an examination could only lead to an incomplete record, but not an incorrect decision.  

As to the allegation that VA did not provide notice as to how to substantiate the claim, the requirements for notice were considerably different at the time of the December 1993 decision, which was many years before enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There was no statute establishing a duty to provide notice as to what was needed to substantiate a claim.  Rather, 38 U.S.C.A. 5107(a) (West 1991) provided as follows:  

Except when otherwise provided by the Secretary in accordance with the provisions of this title, a person who submits a claim for benefits under a law administered by the Secretary shall have the burden of submitting evidence sufficient to justify a belief by a fair and impartial individual that the claim is well grounded.  The Secretary shall assist such a claimant in developing the facts pertinent to the claim.  Such assistance shall include requesting information as described in section 5106 of this title.  

Section 5106 provided as follows:  "[t]he head of any Federal department or agency shall provide such information to the Secretary as the Secretary may request for purposes of determining eligibility for or amount of benefits, or verifying other information with respect thereto."  38 U.S.C.A. § 5106 (West 1991)

Regulation provided as follows:

(a) Although it is the responsibility of any person filing a claim for a benefit administered by the Department of Veterans Affairs to submit evidence sufficient to justify a belief in a fair and impartial mind that the claim is well grounded, the Department of Veterans Affairs shall assist a claimant in developing the facts pertinent to his or her claim.  This requirement to provide assistance shall not be construed as shifting from the claimant to the Department of Veterans Affairs the responsibility to produce necessary evidence.

(b) When information sufficient to identify and locate necessary evidence is of record, the Department of Veterans Affairs shall assist a claimant by requesting, directly from the source, existing evidence which is either in the custody of military authorities or maintained by another Federal agency.  At the claimant's request, and provided that he or she has authorized the release of such evidence in a form acceptable to the custodian thereof, the Department of Veterans Affairs shall assist a claimant by attempting to obtain records maintained by State or local governmental authorities and medical, employment, or other non-government records which are pertinent and specific to the claim.  The Department of Veterans Affairs shall not pay any fees charged by the custodian for providing such evidence.

(c) Should its efforts to obtain evidence prove unsuccessful for any reason which the claimant could rectify, the Department of Veterans Affairs shall so notify the claimant and advise him or her that the ultimate responsibility for furnishing evidence rests with the claimant.

38 C.F.R. § 3.159 (1999).  

The language that the Veteran refers to in her argument, "information or evidence not of record that was necessary to substantiate the claim" is language from a statute enacted after her claim was adjudicated and became final, and from the regulation that implemented that statute.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014).  It was not the law extant at the time of the December 1993 decision.  Therefore, it was not CUE to not provide such notice.  

Now the Board turns to the law and regulations extant at the time of the December 1999 decision as to assignment of effective dates for service connection.  

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 1999).  The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 1999).  

Regulation extant at that time provides much the same information but provides separate subsections addressing claims to reopen previously denied claims.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (1999).  Unless specifically provided, this is on the basis of facts found.  38 C.F.R. § 3.400(a).  The effective date for disability compensation, for direct service connection (i.e., non presumptive service connection) is the day following separation from active service or date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i) (1999).  For claims reopened based on new and material evidence, other than service department records, if such records are received after the final disallowance, the effective date is the date of receipt of the new claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (1999).  

As already explained, the December 1993 decision became final because the Veteran did not initiate an appeal by filing a timely NOD.  The claim to reopen was the earliest possible date for the grant of service connection because there were no service department records added to the file after the initial decision in December 1993.  It is also noted that there was no relevant evidence added to the file within one year of the notification sent to the Veteran in January 1994.  

As the Board explained above, the claim to reopen was received at the AOJ on May 14, 1997.  

In the February 2012 SOC, the AOJ identified February 2, 1998 as the date the claim was received.  It appears that the AOJ erred in selecting the February 2, 1998 statement as the claim instead of the May 14, 1997 statement.  

But that does not end the matter.  The ultimate question as to the request for revision is whether it was CUE to select the February 1998 document as the claim instead of the May 1997 document.  The Board finds that it was.  

There is no question as to whether the facts as they were known at the time were before VA adjudicators.  It is clear that both the May 1997 and February 1998 documents were of record because the January 1998 decision arose from the May 1997 statement and the December 1999 decision arose from the February 1998 statement.  

At the time of the December 1999 decision, regulation directed that an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs and such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (1999).  The May 1997 statement met those requirements.  The AOJ erred when it selected the February 1998 statement as the claim instead of the May 1997 statement.  

The next question is whether the error of identifying the February 2, 1998 statement as a claim rather than the May 14, 1997 document is undebatable and not merely a disagreement as to how the different documents were weighed as to which one satisfied the requirements of a claim.  

It is undebatable that the AOJ erred when it chose the February 1998 statement as the claim instead of the May 1997 statement.  If the only statement of record was the May 1997 statement, it would follow that the Veteran's identification of his claim as one for an increased rating for the back disability is enough to find that the error was debatable.  It would follow that since there was no back disability, or cyst related disability for which service connection had been established, the Veteran had simply mistakenly asked for an increased rating for a nonservice-connected disability.  

However, the AOJ accepted the February 1998 statement as a claim and the only difference was that the Veteran included the word pilonidal in the statement and referred to the January 1998 decision as rating all but the cyst disability when indeed what the January 1998 decision did was deny service connection for the other claimed disabilities.  If this was the only statement of record then it would follow that it was the claim.  In this case, the AOJ had both of the statements before it and the earlier statement referred to surgery and to the scar.  Thus, it is undebatable that the AOJ erred in selecting the February 1998 statement as the claim instead of the May 1997 statement.  

The third requirement for CUE is also met.  In the December 1999 decision, the AOJ noted that the Veteran had a pilonidal cystectomy in August 1998 and private treatment records document that she first reported with symptoms of the cyst in July 1997.  That being said, she complained of pain in the area of surgery for a pilonidal cyst in April 1997, as documented in Womack Army Medical Center Bragg Family Practice Center treatment notes.  The scar for which the AOJ eventually granted service connection was present since service.  Therefore, the date entitlement arose was earlier or than the receipt of the claim on May 14, 1997.  

For these reasons, the Board finds that the error was outcome determinative.  But for the error in selecting the February 1998 submission instead of the May 1997 submission, the grant of service connection would have been on May 14, 1997.  The December 1999 decision must be revised to assign the effective date of May 14, 1997 for service connection for post-operative residuals, pilonidal cystectomy.  The request for revision or reversal of the December 1999 rating decision, as to the effective date assigned, is granted.  

Whether there was CUE in the December 1999 Decision with regard to the Initial Disability Rating Assigned for Postoperative Residuals, Pilonidal Cystectomy

Now the Board turns to the request for revision based on CUE as to the initial rating assigned.  This matter is largely moot because the Board finds that the issue of entitlement to a higher disability rating for postoperative residuals, pilonidal cystectomy, is on direct appeal from the December 1999 rating decision that granted service connection for that disability and the Board is assigning a separate disability rating of 30 percent for constant itching back to the date of service connection.  This the Board explains in a later subsection of this decision.  To the extent that any allegation of CUE remains, it is limited to an allegation that the AOJ should have initially granted a rating higher than 10 percent for pain of the scar and higher than 30 percent for itching of the postoperative area.  

There is no indication that the facts as they were known at the time were not before the adjudicators in December 1999.  Service treatment records and all identified other relevant treatment records were in the claims file and considered by the AOJ.  The relevant law extant at the time allowed for ratings for painful scars and for itching due to eczema.  The regulation extant at that time, that implemented the law as to specific ratings via diagnostic codes, is listed in the section of this decision for disability ratings on direct appeal and the reader is referred to that section for that listing of the regulation.  

At the time of the December 1999 rating decision, there was no evidence of itching.  What was shown was that the Veteran had a tender surgical scar and that the site was draining following the recent surgery.  There is no indication that the drainage was other than normal result of the surgery.  

As there was no evidence of record of exfoliation, exudation, or itching, or of any lesions at the time of the December 1999 rating decision.  Therefore, the AOJ did not incorrectly apply the law by not assigning a separate rating for exfoliation, exudation, or itching, or for extensive lesions.  There was also no evidence of disfigurement, a term used with regard to scars of the head, face, or neck, not the lower back or buttocks.  Therefore, the AOJ did not incorrectly apply the law by not assigning a rating for disfigurement.  

The argument that the Reasons and Bases section of the December 1999 decision evidenced a grant of two 10 percent ratings is without merit.  The AOJ simply listed different criteria, that if met, that could give rise to a 10 percent rating on different bases.  It clearly stated in the Reasons and Bases section that it was granting one 10 percent rating.  

There was no CUE in the rating decision as to the rating assigned.  

For these reasons, the Board concludes that there was no CUE in the December 1999 rating decision with regard to the initial 10 percent rating that the AOJ assigned for postoperative residuals, pilonidal cystectomy.  The request for revision or reversal of the December 1999 rating decision, as to the initial rating assigned, is denied.  


Disability Rating - Postoperative Residuals, Pilonidal Cystectomy on Direct Appeal

During the May 2010 Board hearing, the Veteran and her representative asserted that the December 1999 decision that granted service connection for postoperative residuals, pilonidal cystectomy, actually included a grant of two 10 percent ratings, based on the wording in the Reasons and Basis section, one for a painful or tender scar and one for itching, and, even if it did not actually grant the two ratings, the two ratings were warranted.  Hearing Transcript (T.) at 3-4.  

The Veteran also testified as to why she believes a higher rating, or an additional grant of service connection for a back disability, is warranted.  She testified that the residuals of her cyst affect her in that it limits her motion, she explained that she cannot apply direct pressure to the area of the cystectomy because of tenderness and that it constantly itches.  T. at 6.  She testified that she is also limited at home because she cannot stand too long and that it affects her in bathing because she has to keep the area clean so it does not get infected.  T. at 8.  She testified that she loses a month of time at work due to the disability.  T. at 10.  The representative stated that the circumstances of the scar are so unusual that it does not fit the normal picture of what someone with scars has and an extraschedular rating is warranted.  Id. at 12.  She clarified that this is because the scar is constantly painful and itches.  Id.  \

As to the arguments regarding the spine, those are more appropriately addressed as entitlement to service connection for a spine disability.  That issue is addressed later in this document.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

This appeal arises from the rating decision in which service- connection was established for postoperative residuals, pilonidal cystectomy.  The Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for skin disabilities has been revised twice during the course of this claim and appeal.  Scars were rated based on whether they were of the head face or neck (Diagnostic Code 7800), due to third degree burns (Diagnostic Code 7801), due to second degree burns (Diagnostic Code 7802), were superficial, poorly nourished, with repeated ulceration (Diagnostic Code 7803), were superficial, tender and painful on objective demonstration (7804), or as scars, other, which were to be rated based on limitation function of the part affected (7805).  As the Veteran's scar is not of the head face or neck and not due to a burn, Diagnostic Codes 7800, 7801, and 7803 have no application.  It is noted that Diagnostic Code 7800, but not 7801-7805, referred to disfigurement. 

Diagnostic Code 7803 provided for a rating of 10 percent for superficial, poorly nourished scars with repeated ulceration.  Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were tender and painful on objective demonstration.  

The unrevised criteria included criteria for rating eczema.  Eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant, was warranted a 50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Eczema with exudation or itching constant, extensive lesions, or marked disfigurement warranted a 30 percent rating.  Id.  Eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area warranted a 10 percent rating.  Id.  Eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small warranted a noncompensable rating.  Id..  

Under the revised criteria, Diagnostic Code 7800 provided ratings for scars of the head face or neck, Diagnostic Code 7801 provided compensable ratings for scars not of the head face or neck that are deep and nonlinear and with an area of at least 6 square inches, Diagnostic Code 7802 provided a 10 percent rating for superficial nonlinear scars with areas of 144 square inches or greater.   The location and area of the Veteran's scars, as explained below, preclude a rating under any of these criteria.  

Diagnostic Code 7803 was eliminated and Diagnostic Code 7804 was revised to provide ratings for unstable or painful scars with the maximum rating for one or two such scars of 10 percent.  A note under that Diagnostic Code explained that if a scar was both unstable and painful, then 10 percent was to be added to the rating.  

Diagnostic Code 7805 was changed to state that any disabling effects not considered in a rating provided under diagnostic codes 7800-04 was to be evaluated under an appropriate diagnostic code.  

Again, of the diagnostic codes referring directly to scars, only the Diagnostic Code 7800 took disfigurement into consideration.  

Diagnostic Code 7806 was revised changed to reflect ratings for dermatitis or eczema.  Dermatitis or eczema of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 rating.  

Dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 rating.  Id.  

Dermatitis or eczema of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 rating.  Id.  

Dermatitis or eczema of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  Id.
 
Diagnostic Code 7806 also provides that eczema or dermatitis could alternatively be rated as disfigurement of the head, face, or neck (Diagnostic Code7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

In January 2012, VA issued a notice in the Federal Register correcting the applicability date of the September 2008 revision, to October 23, 2008.  VA explained that the old criteria will apply to applications received by VA before that date.  It also explained that a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118, as in effect prior to the effective date of this rule, may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  It also noted that this encompassed claims that have received an initial rating but are still pending in the appeals process.  77 Fed. Reg. 2910-01, January 20, 2012.

Also of interest is the rule of law that when the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Here, the Board finds that the latter approach is more consistent with the pro-claimant nature of VA benefits law and has considered both the revised and unrevised criteria.  Ultimately, it finds the older criteria to be more beneficial to the Veteran and assigns an additional rating based on those criteria.  The revised criteria are less beneficial to the Veteran, for example, her disability comprises less than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected and she has never required systemic therapy.  As such, a rating higher than 30 percent would not be available under the revised Diagnostic Code 7806 but is available under the unrevised version of that Diagnostic Code.  

Evidence of record includes an examination conducted in October 1998.  Physical examination revealed a scar from a previous surgery, there was purulent draining and the scar was tender to touch.  Private treatment records do not provide any more probative evidence.  

The next medical evidence of record is the report of a May 2006 VA examination.  The Veteran reported constant pruritus.  Here the Board notes that pruritis means itching.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1540, (32d ed. 2012).  Examination revealed a 6 inch scar at the top of her buttocks.  The Veteran pointed to a lump which the examiner stated was the tip of the coccyx.  He descried the scar as 3/8 inch in width at the top, and linear.  It was painful and tender to touch.  There was no weepage or open areas.  It was stable, superficial, not deep, slightly elevated, with no inflammation or edema but with slight keloid formation.  The scar was darker than surrounding skin.  There was no induration or flexibility or limitation of motion.  Assessment was post pilonidal cystectomies with residual noted and scar with characteristics as noted.  The examiner also commented that the Veteran reported lower back discomfort and that she could not sit correctly because the area is uncomfortable.  The examiner stated that he did not consider the low back pain or discomfort secondary to the pilonidal cyst save for the specific area that is exacerbated.  

VA again examined the Veteran in May 2014.  Listed is the Veteran's report of pain and itching in the area and that she uses cortisone cream for itching and neosprom for redness of the skin.  The scars were listed as two from two cystectomies.  The examiner made findings that the scars were not unstable, but were painful.  The posterior trunk was affected and the location of the scars was the area above the intergluteal cleft and between the intergluteal cleft.  Scar one was listed as 2 by 1 cm and scar 2 was listed as 17 by 0.5 cm.  They were descried as superficial, nonlinear and not deep.  The total area was approximately 10.5 square cm.  

The examiner stated that the scars did impact on the Veteran's ability to work in that she reported that she cannot sit properly due to pain and has some itching sensation.  

The Board finds that the Veteran's residuals of pilonidal cystectomy approximate the criteria for two separate ratings under the old criteria for rating skin disabilities.  She has been found to have a tender scar on examination so a 10 percent rating is warranted under Diagnostic Code 7804 as it existed prior to 2008.  That rating addresses the manifestation of pain and tenderness.  However, itching is not the same manifestation and therefore assigning a separate rating for itching is not to impermissibly pyramid the ratings.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Under the unrevised Diagnostic Code 7806, a 30 percent rating is warranted where there is eczema with exudation or itching constant, extensive lesions, or marked disfigurement warranted a 30 percent rating.  Clearly this is in the disjunctive and constant itching, as the Veteran reports, meets the criteria for a 30 percent rating.  

The Board has considered whether this Diagnostic Code was a successive one in which case to meet the criteria for a higher rating, all of the criterion for a lower rating would be specified plus additional criterion.  The 0 percent rating referred to slight itching of a nonexposed surface or small area, the 10 percent rating required itching of a larger or exposed area, and the 30 percent rating required constant itching with no mention of the area involved.  There is not merely a repetition of the same criteria at the 30 percent rating present at the 10 percent rating with one additional criterion.  This is not successive rating criteria.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009); Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007). From the plain language of the regulation, constant itching alone warrants a 30 percent rating.  

A rating higher than 30 percent is not warranted under any version of Diagnostic Code 7806.  There is no evidence of ulceration or extensive exfoliation or crusting, or of systemic or nervous manifestations, and given the location, it cannot be said that it is exceptionally repugnant because repugnancy is a term associated with exposed areas.  

Nor is a rating warranted for an unstable scar.  This is because the preponderance of the evidence shows that the scar is stable.  Finally, a rating is not warranted under Diagnostic Code 7805.  To the extent that the Veteran claims additional disability, to include a spine disability, whether there is a spine disability related to the cystectomy is still to be determined.  

It is unclear as to when the Veteran developed itching of the area of the cystectomy.  Taking into account all of her statements as well as the history of the disability, the Board resolves reasonable doubt in her favor and determines that she had constant itching of the area since the date of grant of service connection for the disability.  To the extent that she had it earlier, it does not matter because the disability rating cannot be assigned prior to the date of grant of service connection.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the schedular criteria contemplate all of the manifestations of her postoperative residuals, pilonidal cystectomy.  Those manifestations are itching and pain.  The schedular criteria also provides for greater compensation for levels of severity greater than what the Veteran is shown to have.  For example, if she had ulceration and systemic manifestation of the postoperative area, or unstable scars, greater compensation could be provided via the schedular criteria.  As the first Thun element is not met, referral for extrachedular consideration is not warranted.  

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with her postoperative residuals, pilonidal cystectomy, gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has two other service-connected disabilities, residuals of fracture, right ring finger rated noncompensable, and weakness right lower leg, muscle group XII, XIV and XV of the pelvic girdle/thigh (also claimed as sciatica and muscle atrophy associated with postoperative residuals, pilonidal cystectomy).  The record shows that she is properly compensated for both of his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of her other service connected disabilities, acting with the disability the rating of which is on appeal, makes her disability picture an unusual or exceptional one.  Again, referral for extraschedular consideration is not warranted.  

In summary, the appeal must be granted to the extent of an additional 30 percent disability rating, but no higher, for constant itching.  This is in addition to the 10 percent rating already assigned for painful scars.  

The preponderance of evidence is against assigning any higher or additional rating beyond these two ratings or referral for extraschedular consideration; there is no reasonable doubt to be resolved in that regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Reopening the Claim of Entitlement to Service Connection for a Lower Spine Disability

The reader is directed to the previous section addressing finality of the 1993 and 1999 decisions for the law and regulation regarding appeals to the Board.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

First, the Board finds that the December 1993 AOJ decision included a denial of service connection for a spine disability.  This is because the Veteran specifically claimed entitlement to service connection for back problems before and after the cyst surgery and the AOJ specifically denied service connection for back problems.  The Board has already explained in an earlier section of this document that the December 1993 decision is final.  

Now the Board turns to the next claim received after that denial.  Taking a sympathetic reading of the document received at the AOJ on May 14, 1997, as required, the Board concludes that this document included a claim to reopen the previously denied claim of entitlement to service connection for a spine disability.  

The December 1999 decision that granted service connection for postoperative residuals, pilonidal cystectomy, did not address a disability of the spine.  A reasonable person would not know that a spine disability was being denied in the December 1999 decision.  Thus, the May 14, 1997 claim to reopen the previously denied claim for a spine disability remained pending until the February 2007 decision.  

Generally, a claim that has been denied in an unappealed AOJ decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Although there are several items of evidence that constitute new and material evidence in this case, only one is necessary to reopen the claim.  The November 2009 letter from Dr. G., the Veteran's VA treating physician, is new and material evidence because it tends to show that she has a current disability of the spine.  As new and material evidence has been added to the record since the December 1993 decision, the claim of entitlement to service connection for a disability of the spine must be reopened.  This means that the claim of entitlement to service connection will be reviewed on its merits.  Before that review can take place, additional evidence must be obtained and that is addressed in the REMAND part of his document.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Those duties do not apply to requests for revisions based on CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  In this decision, the Board reopens the claim of entitlement to service connection for a spine disability but makes no determination unfavorable to the Veteran as to the spine disability issue.  Therefore, any error as to meeting its duties to notify and assist with regard to the spine disability issue is necessarily harmless error and a discussion of those duties with regard to that issue is not necessary at this time.  

The Board provided adequate notice as to the ratings issue in a letter sent to the Veteran in April 2006, as well as later notice, for example a letter sent to her in May 2008.  Although this appeal is from the December 1999 decision, the Veteran has had a meaningful opportunity to participate in the processing of her claim since the April 2006 notice was provided and the AOJ has readjudicated the claim several times, for example in a July 2007 SOC.  Therefore, the timing of the notice does not result in prejudice to the Veteran. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations of her postoperative residuals, pilonidal cystectomy, as discussed in the section of this decision in which the Board addresses the rating issue and grants an additional 30 percent rating.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board has reviewed the transcript of the May 2010 hearing and finds that the VLJ who conducted the hearing fulfilled the duties specified at § 3.103(c)(2).  To the extent that the VLJ did not ask specific questions regarding the possibility of any outstanding treatment, such questions would have been redundant given the questions posed to the Veteran from her representative.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

The December 7, 1999 rating decision is revised based on CUE to grant service connection for residuals pilonidal cystectomy effective May 14, 1997.

The request for reversal or revision of the December 7, 1999 rating decision, based on CUE, with regard to the initial disability rating assigned for postoperative residuals, pilonidal cystectomy, is denied.  

A separate 30 percent rating is granted for constant itching as residual of the pilonidal cystectomy, effective from the date of grant of service connection, May 14, 1997, subject to the laws and regulations governing payment of monetary benefits. 

The claim of entitlement to service connection for spine disability is reopened and to that extent only the appeal as to that issue is granted.  


REMAND

Review of the Veteran's statements reveals that her claim for service connection for a back disability is multifaceted.  A sympathetic reading, which his required, of her statements, is that she seeks benefits based not only on whatever may disability may have been caused by her cystectomy but also aggravation of a back condition noted at entrance into service.  The secondary service connection theory also includes an implied argument that even if her current spine disability was not caused by the cystectomy, it was aggravated by it.  Although VA has conducted an examination of the Veteran's spine, the examination is inadequate and therefore a remand is necessary to afford her an adequate one.  

In May 2014, VA afforded the Veteran an examination of her spine and obtained a medical nexus opinion.  Diagnoses are listed as back spasm, piloneal cystectomy, and chronic coccydynia.  The examiner noted that the Veteran reported that she has had constant back pain since her in-service cystectomy as well as weakness of and pain radiating to the right lower extremity.  The examiner also listed findings from January 2009 MRI of the spine and April 2006 x-rays of the sacrum.  The MRI showed mild stable degenerative disease at the L5/S1 level and the x-rays showed no traumatic abnormality of the sacrum or coccyx and that the sacroiliac joints appeared intact. 

In a medical opinion summary, the examiner stated that the condition claimed is less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale provided was as follows:  

Veteran had pilonidal cyst removed twice in 1992 and in 1998.  Her records included pain started from 2008 that was 10 years after the second surgery.  No interim record available for review.  Patient had done two EMGs- normal, MRI showed scar tissue.  She underwent physical therapy, acupuncture treatment (sic) without relief.  Pt was seen by neurologists who diagnosed Veteran having chronic pain syndrome (sic).  No evidence of peripheral neuropathy.  Therefore in my opinion, her chronic coccydynia/radiation pain is not related to piloneal cystectomy.

The opinion is inadequate.  First, it is based on incorrect facts.  The examiner stated that the Veteran's pain started in 2008 with no explanation as to how that was arrived at and in the face of her first assertion of pain in the 1990s.  The opinion also is inadequate in that it does not address whether she had aggravation of her scoliosis, which she asserted as one of the bases for her claim.  

The issues of entitlement to sacroiliac weakness, coccydynia, and a lower spine disability are essentially the same issue given that they all involve her lower spine.  Therefore, all of these issues must be remanded to the AOJ so that VA can provide an adequate examination and obtain an adequate nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated claims of relevant treatment of the Veteran by VA.

2.  Ensure that the Veteran is scheduled for an examination of her spine by an examiner who has not previously examined her.  The examiner must be provided with access to the Veteran's claims file and must review the entire claims file in conjunction with the examination.  For all opinions requested, the examiner must provide a complete rationale.  If the examiner cannot provide all of the requested opinions opinion without resorting to mere speculation, the examiner must provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.  The examiner is asked to address the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's scoliosis, noted at entrance into active service, chronically worsened during her active service.  

(b)  If the examiner determines that the Veteran's preexisting scoliosis did chronically worsen during active service, then the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the chronic worsening was due to the natural progress of the scoliosis and must identify such evidence and explain why the evidence clearly and unmistakable shows that the worsening was due to the natural progress.   

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any present disorder of her spine other than scoliosis, to include degenerative disc disease of the lumbar spine, any sacroiliac disorder, and or, the chronic coccydynia, had onset during or was directly caused by her active service.

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's residuals of pilonidal cystectomy caused any present disorder of her spine, to include degenerative disc disease of the lumbar spine, any sacroiliac disorder, and or, the chronic coccydynia.

(e)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any present disability of her spine, to include degenerative disc disease of the lumbar spine, any sacroiliac disorder, and or, the chronic coccydynia has increased in severity, beyond its natural progress, due to her postoperative residuals, pilonidal cystectomy; i.e., whether any disability of the spine has been aggravated by the postoperative residuals, pilonidal cystectomy.  

3.  Then, readjudicate the issues of entitlement to service connection for a disability of the spine (back), to include degenerative disc disease, any sacroiliac disorder, and/or chronic coccydynia.  If any benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


